DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the communication filed 06/15/2022. Claims 1-17 and 19 are currently pending with claims 5-8 withdrawn from consideration, claim 1 amended and claim 19 new.

Election/Restrictions
Applicant’s election of Species I (claims 1-4 and 9-18) in the reply filed on 01/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicant’s arguments, see the response, filed 06/15/2022, with respect to objections to the drawings and 112(b) rejections to claims 1 and 18 have been fully considered and are persuasive.  The objections to the drawings and 112(b) rejections to claims 1 and 18 of 03/15/2022 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 06/15/2022, with respect to 112(b) rejection of claim 10 and art rejections of the claims, have been fully considered but they are not persuasive. It is contended that claim 10 has not been amended as indicated by applicant.
In response to arguments beginning on page 9 of the response, it is agreed that the prior art Busbey does not teach that the stringer parts are enlarged. It is, however, contended that the prior art Chen teaches and enlarged stringer or spar cap in a connection region which enlargement also includes other portions of the blade. Regardless of the material being changed in Chen, the increase in size of the middle portion, and with respect to a direction relative to the chord of the blade, still constitutes an enlargement including at a connection region.
In response to applicant's argument that “the strengthening structure of Chen et al. is not comparable with the structure of Busbey et al.” and is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art Chen is related to connection between blade portions of a rotor blade of a rotor of a wind power plant and thus is at least in the field of applicant’s endeavor.
In response to arguments on the last paragraph of page 10 through page 11, it is contended that the prior art Bech also teaches in figures 11a-11c where an enlarged connection (as seen in figure 5, 22) may be embedded in the structure of the blade and not protrude from the blade (see also col 15, ll 38-51 of Chen). The arrangement also uses a cover, 20, to enclose the connection including the enlarged connection (see col 15, ll 38-51 of Chen). Thus it is contended that the prior art Bech in combination with Busbey teaches the invention as currently amended, see rejection to follow.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 has an improper status identifier and listed as “currently amended” but is clearly not amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-12 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11-12 and 19 are indefinite based on their dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,605,651 to Busbey et al. (Busbey) in view of US Patent 7,891,947 to Chen et al. (Chen) and in view of US Patent 8,348,622 to Bech (Bech).
In Regard to Claim 1
Busbey discloses a connection between portions (Fig. 2: between portion 20) of a rotor blade (16) of a rotor of a wind power plant (Fig. 1: 10), 
said rotor blade being divided transversely with respect to a longitudinal axis of the rotor blade (Fig. 2: 42), 
wherein the rotor blade has a hollow wing profile (Figs. 2-3: as seen) having a wall shell on a negative-pressure side (Fig. 2: 34) and a wall shell on a positive-pressure side (32), 
as well as a spar (Fig. 3: 50) which in a cavity between the wall shells runs in a longitudinal direction of the blade (along 70 for instance) and is connected to the wall shells by stringer parts of the spar that face the wall shells (52 and 54 for instance), 
wherein the stringer parts of the spar of the rotor blade portions in a connection region (Fig. 3: 40) formthat project from an opposite abutment face open in at least one of the abutment faces (66 in open of 67 for instance), and 
the connection elements (66) are anchored in a materially integral manner in the receptacle recesses (col 3, ll 9-15: such as using and adhesive to secure connection elements).
Busbey does not teach: “… the stringer parts … are enlarged … wherein the stringer parts are enlarged at least with respect to width while an outer cross-section of the rotor blade at the connection region is unchanged …”
Chen is related to connection between blade portions (Fig. 1: such as between 16 and 18) of a rotor blade (12) of a rotor of a wind power plant (10), as the claimed invention, and teaches stringer parts of a spar (Fig. 3: 44, 45, 46) of the rotor blade portions being enlarged (Fig. 3: as seen from left to right, or chord from 22-24, and towards middle).
Bech is also related to connection between blade portions (Fig. 4a: such as between 12 and 13) of a rotor blade (Fig. 1: 5) of a rotor of a wind power plant (1), as the claimed invention, and teaches wherein stringer parts (Fig. 5: top and bottom portions of 22) are enlarged (as seen of left portion as compared to right portion of 22 or Wo relative to Wi) at least with respect to width (overall measurement of left portion of 22 from left to right) while an outer cross-section of the rotor blade at the connection region is unchanged (Fig. 11a-c and col 15, ll 38-51: with enlarged portion 22 that does not change cross-section of blade). Busbey also teaches that enlarged connection areas (Fig. 5: such as 22) ensure that a wind turbine blade connection joint may sustain forces during use (col 2, ll 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Busbey wherein the stringer parts of the spar of the rotor blade portions in a connection region are enlarged, as taught by Chen and Bech, while forming mutually opposite abutment faces and further wherein the stringer parts are enlarged at least with respect to width while an outer cross-section of the rotor blade at the connection region is unchanged, as further taught by Bech, so as to ensure that the connection joint of Busbey sustains forces placed on the blade during use and reduce risk of separation or failure (See Chen: Fig. 3, and Bech: col 2, ll 1-11).
In Regard to Claim 2
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the connection elements (Busbey Fig. 6: 66) are integrally connected (Busbey col 3, ll 9-15: such as using and adhesive) to the stringer part that forms the opposite abutment face (Busbey Fig. 6: 55 that forms 67), or the connection elements extend into the receptacle recesses (Busbey Fig. 6 and col 3, ll 9-15: 68 of 53 before 66 is adhered into bore) which are mutually aligned in pairs in both mutually opposite stringer parts (Busbey Fig. 6: 68 in 53 and 55).
In Regard to Claim 3
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the connection elements are pin-connection elements (Busbey Fig. 6: 66) having a circular cross section and the receptacle recesses are bores having a circular cross section (Busbey col 7, ll 15-18).
In Regard to Claim 4
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 3, wherein the receptacle recesses are blind bores (Busbey Fig. 6: 68 as seen).
In Regard to Claim 9
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein an end portion (Busbey Fig. 6: 67 for instance) that comprises at least one of the enlarged stringer parts (Chen Fig. 3: 44, 45, 46 for instance) is completely prefabricated and is adhesively bonded to a remainder of the spar (Chen Fig. 3: as having a complete structure of 44, 45, 46, see below regarding Product-by-Process limitations).
Regarding the limitation “… at least one of the enlarged stringer parts is completely prefabricated and is adhesively bonded to a remainder of the spar …” this is being treated as a product by process limitation; that is that the at least one enlarge stringer parts is made by completely prefabricating and adhesively bonding. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.*
In Regard to Claim 10
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 1, wherein the stringer parts (Chen Fig. 3: 44, 45, 46 for instance, and further Bech Fig. 5 at upper and lower portion of 22) are enlarged in terms of width (Chen Fig. 4: as from left or right toward center for instance) and optionally in terms of thickness (Examiner notes that this limitation is also satisfied since it is optional and therefore not required).
In Regard to Claim 11
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 10, wherein the stringer parts (Chen Fig. 3: 44, 45, 46 for instance) are enlarged by way of a laminated construction that is bonded to an endpiece of a remaining stringer part (Chen Fig. 3: such as layers of 36, 37).
In Regard to Claim 12
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 11, wherein the remaining stringer part is a tapered endpiece (Chen Fig. 3: such tapered layers of 36, 37).
In Regard to Claim 16
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 3, wherein the pin-connection element, the spar including the enlarged stringer parts or/and the wall shells are composed of fiber-composite material (Busbey col 2, ll 29-31: the pin connection element made of composites; Chen col 3, ll 13-14: spar made of composites and col 2, ll 47-50: shell made of composites).
In Regard to Claim 17
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 16, wherein the spar including the enlarged stringer parts and the wall shells comprise a fiber-composite structure (Chen col 3, ll 13-14: spar made of composites and col 2, ll 47-50: shell made of composites).
In Regard to Claim 19
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 10, wherein the stringer parts are additionally enlarged in terms of thickness (Bech Fig. 5: upper and lower portion of 22 thicker at left portion relative to right portion).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,605,651 to Busbey et al. (Busbey) in view of US Patent 7,891,947 to Chen et al. (Chen) and in view of US Patent 8,348,622 to Bech (Bech) as applied to claim 3 above, and further in view of WIPO Document WO 2018/113204 (Submitted Machine English Translation) to Zhang et al. (Zhang).
In Regard to Claim 13
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 3, except, “… wherein the pin-connection element has a thickening and the abutment faces that bear on one another in the connection region are disposed in a region of the thickening, wherein the pin-connection element comprises conical enlargements that form the thickening …”
Zhang is related to a pin-connection element (Fig. 1 and abstract: 101 for instance) for connecting portions of wind turbine components (Fig. 3: such as 3 and left unlabeled component), as the claimed invention, and teaches wherein the pin-connection element (Fig. 1: 101) has a thickening (102, 103) and abutment faces (Fig. 3: of component 3 and left unlabeled component for instance) that bear on one another in a connection region (Fig. 3: between the components) are disposed in a region of the thickening (element 103 being disposed between connection region), wherein the pin-connection element comprises conical enlargements that form the thickening (Fig. 1: of transition from 101 to 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Busbey wherein the pin-connection element has a thickening and the abutment faces that bear on one another in the connection region are disposed in a region of the thickening, wherein the pin-connection element comprises conical enlargements that form the thickening (as taught by Zhang), so as to reduce shear forces on the pin-connection element by using a thickening in a connection region of connecting parts (Zhang: pg. 5, ll 9-11).
In Regard to Claim 14
Busbey, as modified by Chen, Bech and Zhang, discloses the connection according to Claim 13, wherein the thickening is formed by at least one sleeve (Zhang Fig. 1: 103 for instance) that is placed onto a main body of the pin connection element (Zhang Fig. 1: 101 for instance) and is fastened by adhesive bonding (Zhang pg. 5, ll 1-3: 103 as coated on 101).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,605,651 to Busbey et al. (Busbey) in view of US Patent 7,891,947 to Chen et al. (Chen) and in view of US Patent 8,348,622 to Bech (Bech) as applied to claim 4 above, and further in view of US Patent Application Publication 2008/0075603 to Van Breugel et al. (Van Breugel).
In Regard to Claim 15
Busbey, as modified by Chen and Bech, discloses the connection according to Claim 4, and including adhesive in connection bores and between blade portions (Busbey: col 3, ll 9-15) but does not explicitly teach “… further comprising ducts for injecting an adhesive compound which open in each case toward an external side of the blade, as well as check ducts for checking a filling level of a gap between the pin-connection element and the bore wall open out into the blind bores, wherein the check ducts are formed by groove ducts which are incorporated in the abutment faces ...”
Van Breugel is related to the connection of blade portions (Fig. 6: 1412 and 1414 for instance) and injecting adhesive as a means of connecting parts (abstract), as the claimed invention, and teaches ducts for injecting an adhesive compound which open in each case toward an external side of a blade (Figs. 2 and 6 and paragraph [0029]: ducts 1446, for instance, of blade 140), as well as check ducts for checking a filling level of a gap (Fig. 6 and paragraph [0030]: 1447 and 1448 for instance), wherein the check ducts are formed by groove ducts (such as 1448) which are incorporated in the abutment faces (of 1412 and 1414 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Busbey to further comprise ducts for injecting an adhesive compound which open in each case toward an external side of the blade (as taught by Van Breugel), as well as check ducts for checking a filling level of a gap (as taught by Van Breugel) between the pin-connection element and the bore wall open out into the blind bores (as adding adhesive to bore holes of Busbey), wherein the check ducts are formed by groove ducts which are incorporated in the abutment faces (as taught by Van Breugel as would in Busbey), so as to provide control over bonding the pin-connection elements to the bores of Busbey and further bonding of the blade portions of Busbey, all as acknowledged by Busbey, and controlling the amount, cost and weight of adhesive used by using the injection method as taught by Van Breugel (Van Breugel: paragraph [0008] and Busbey: col 3, ll 9-15).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show connection of blade portions with enlarged portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745